DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/18/2022 has been entered.  Claims 1-2, 19 have been amended.  Claims 1-19, 21-22 are currently pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 8/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to the claims.
Regarding changing the change intervals of the scales in accordance with a position of the intersection line on the display, and the position of the intersection line on the display changing in accordance with a distance between the subject and the distal end part of the endoscope, JP H07281105 A by Sakiyama (hereinafter “Sakiyama”) discloses an electronic endoscope which images an object surface including a laser line 46 projected onto the imaging surface.  A measurement unit 4 includes cursor generating circuit 32 for displaying characters (e.g. “*”) corresponding to positions on the laser line 46, which is shown in the image as 46’.  Further, positions (e.g. “a”, “b”, etc.) are identified and stored in memory for distance calculations.  The positions of the reference characters in the image depend on the position of the image of the laser line 46’, including the interval between each character.  As an insertion portion of the endoscope moves and bends, the position and orientation of the laser light 46 and a distal imaging element change, resulting in a corresponding change in the captured image.
Sakiyama does not disclose wherein the auxiliary measurement light and an optical axis of the objective lens intersect within an optimal observation range in endoscopy.  However, US 4980763 A by Lia (hereinafter “Lia”) discloses a borescope measuring device in which light is emitted to an object such that a shadow is incident on an object in the field of view of the scope.  An object distance scale 29 is provided to measure an object in the captured image and illustrate magnification information based on the distance of a lens system from the object.  This distance is, for example, 0.14 inches.
Please see the rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP H07281105 A by Sakiyama (hereinafter “Sakiyama”) in view of US 4980763 A by Lia (hereinafter “Lia”).
Regarding Claim 1, Sakiyama discloses an endoscope device (electronic endoscope 2; [0013]; Fig. 1) comprising: an imaging optical system including an objective lens disposed at a distal end part of an endoscope (objective lens system 17 at distal end portion 11 of insertion portion 6; [0014-16]; Fig. 2); an imaging element that images a subject through the imaging optical system (CCD 18; [0016]; Figs. 2-3); a light source that emits planar auxiliary measurement light into a visual field of the imaging optical system from the distal end part (laser line projection unit 22 emits light to an object surface 15; [0019, 49-50]; Figs. 3, 7); and 
a processor (measurement unit 4), wherein the processor is configured to: process a captured image signal obtained by imaging the subject by the imaging element to generate a captured image (processing elements 35a-g in CCU 35 generate an endoscopic image for display; [0035-36]; Fig. 6), cause a display to display the captured image including an intersection line between the auxiliary measurement light and the subject that is formed in a portion where a plane formed by the auxiliary measurement light intersects the subject (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14), cause scales serving as an index of a size of the subject to be displayed on the intersection line included in the captured image (characters (e.g. “*”) generated by cursor generating circuit 32 are displayed on the image of the laser line 46’ on the CRT 37, and the positions (e.g. “a”, “b”, etc.) are indicated by the cursor for display and stored in memory for measurement calculations; [0037-42, 72-73]; Fig. 14), and change intervals of the scales in accordance with a position of the intersection line on the display, and the position of the intersection line on the display changing in accordance with a distance between the subject and the distal end part of the endoscope (the position of the laser line 46 and the corresponding image of the laser line 46’ change with respect to movement and bending of the endoscope.  Therefore, the indicated positions (e.g. “a”, “b”, etc.) on the image of the laser line 46’ indicated by the cursor for display and measurement calculations will vary with variance of the endoscope position; [0066-67, 71-73]; Figs. 13-14).
Sakiyama does not disclose wherein the auxiliary measurement light and an optical axis of the objective lens intersect within an optimal observation range in endoscopy.  However, Lia discloses a borescope measuring device in which light is emitted to an object such that a shadow is incident on an object in the field of view of the scope.  As shown in Fig. 3, a captured image is displayed along with an object distance scale 29 to measure an object in the captured image.  The object distance scale 29 also provides magnification information based on the distance of a lens system from the object.  This distance is, for example, 0.14 inches (Col 3, lines 21-30, 52-58 and Col 4, lines 12-23; Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the measurement distance disclosed by Lia with the benefit of making measurements of objects being viewed (Lia Col 4, lines 45-46).
It is noted that the “optimal observation range in endoscopy” is interpreted in light of specification paragraphs [0069-72], which disclose “A range of 5 mm or more and 20 mm or less (hereinafter referred to as an optimal observation range)…In addition, there is also a case where a lower limit value of the optimal observation range is 3 mm, which is almost the limit of the depth of field R1 depending on doctors. For this reason, the distance L1 may be in a range of 3 mm or more and 20 mm or less.”
Regarding Claim 19, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama further discloses a measurement support method, the method comprising: a signal processing step of processing the captured image signal, which is obtained by imaging the subject by the imaging element through the imaging optical system including the objective lens disposed at the distal end part of the endoscope, to generate the captured image (processing elements 35a-g in CCU 35 generate an endoscopic image for display from a signal from imaging unit 19; [0016, 35-36]; Figs. 2, 6); an auxiliary measurement light emission control step of causing the planar auxiliary measurement light to be emitted into the visual field of the imaging optical system from the distal end part (laser line projected by laser line projection unit 22; [0019, 49-50]; Figs. 3, 7); and a display control step of causing the display to display the captured image including the intersection line between the auxiliary measurement light and the subject that is formed in the portion where the plane formed by the auxiliary measurement light intersects the subject (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14), and 
wherein, in the display control step, the scales serving as the index of the size of the subject is caused to be displayed on the intersection line included in the captured image, intervals of the scales are changed in accordance with a position of the intersection line on the display, and the position of the intersection line on the display is changed in accordance with a distance between the subject and the distal end part of the endoscope (the position of the laser line 46 and the corresponding image of the laser line 46’ change with respect to movement and bending of the endoscope.  Therefore, the indicated positions (e.g. “a”, “b”, etc.) on the image of the laser line 46’ indicated by the cursor for display and measurement calculations will vary with variance of the endoscope position; [0066-67, 71-73]; Figs. 13-14).
Sakiyama does not disclose wherein the auxiliary measurement light and an optical axis of the objective lens intersect within an optimal observation range in endoscopy.  However, Lia discloses a borescope measuring device in which light is emitted to an object such that a shadow is incident on an object in the field of view of the scope.  As shown in Fig. 3, a captured image is displayed along with an object distance scale 29 to measure an object in the captured image.  The object distance scale 29 also provides magnification information based on the distance of a lens system from the object.  This distance is, for example, 0.14 inches (Col 3, lines 21-30, 52-58 and Col 4, lines 12-23; Figs. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the measurement distance disclosed by Lia with the benefit of making measurements of objects being viewed (Lia Col 4, lines 45-46).
Regarding Claim 22, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama further discloses an illumination lens that is disposed at the distal end part (objective lens system 17 at distal end portion 11 of insertion portion 6; [0014-16]; Fig. 2), wherein the imaging element images the subject through the imaging optical system in a state where the subject is irradiated with illumination light from the illumination lens (image captured by CCD 18 from the objective lens system 17; [0016-17]), and wherein the light source emits the planar auxiliary measurement light in the state where the subject is irradiated with illumination light from the illumination lens (laser line projected by laser line projection unit 22; [0019, 49-50]; Figs. 3, 7).

Claims 2-6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Lia as applied to claim 1 above, and further in view of DE 3629435 C2 by Takami (hereinafter “Takami”).
Regarding Claim 2, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama further discloses wherein the light source emits the planar auxiliary measurement light (laser line projection unit 22 emits light to an object surface 15; [0019, 49-50]; Figs. 3, 7).
Sakiyama does not disclose an effective imaging range or an overlapping range between the effective visual field and the visual field.  However, Takami discloses a similar configuration of endoscope 4 which emits light from parallel beams L into a field of view of an objective lens 10 ([0032-33]; Fig. 1).  The field of view extends from the objective lens 10 over a length l4, intersecting optical images S4 and D4 ([0039]; Fig. 1).  Additionally, optical images S4 and D4 extend beyond the parallel light beams L in a direction perpendicular to the axis (Fig. 1), and images captured from these regions will be out of focus ([0039-40]).  The resulting imaging area is limited by the field of view in the axis direction and the parallel light beams L in the direction perpendicular to the axis (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the effective imaging range disclosed by Takami with the benefit of improving efficiency and accuracy of a diagnosis ([0009]).
Regarding Claim 3, Sakiyama as modified by Lia discloses the endoscope device according to claim 2.  Sakiyama further discloses wherein the processor is configured to cause the captured image to be displayed using a direction in which the intersection line included in the captured image in a case where a subject of which a distance from the distal end part of the objective lens is uniform is imaged extends (imaging after projection of the laser line 46 onto the object, including an image of the laser line 46’ in the displayed image; [0066, 69]; Figs. 13-14).
Sakiyama does not disclose the intersection line displayed as a horizontal direction or vertical direction of the captured image.  However, Lia discloses a captured image is displayed along with shadow lines 21, 23, and 27 used in measuring an object in the image.  As shown in Fig. 2, the shadow lines extend in the vertical direction in the captured image (Col 3, lines 31-43; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the display configuration disclosed by Lia with the benefit of making measurements of objects being viewed (Lia Col 4, lines 45-46).
Regarding Claim 4, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama further discloses combining captured image data with the observation image to create a superimposed image (Figs. 13-14).  
Sakiyama does not disclose an effective visual field determined in advance in the visual field.  However, Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  Additional measurements a and b are also included on the plane ([0036]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama to include a predetermined effective visual field as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]). 
Regarding Claim 5, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 2.  Sakiyama further discloses combining captured image data with the observation image to create a superimposed image (Figs. 13-14).  
Sakiyama does not disclose an effective visual field determined in advance in the visual field.  However, Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  Additional measurements a and b are also included on the plane ([0036]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama to include a predetermined effective visual field as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]). 
Regarding Claim 6, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 3.  Sakiyama further discloses combining captured image data with the observation image to create a superimposed image (Figs. 13-14).  
Sakiyama does not disclose an effective visual field determined in advance in the visual field.  However, Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  Additional measurements a and b are also included on the plane ([0036]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama to include a predetermined effective visual field as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]). 
Regarding Claim 21, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 4.  Sakiyama does not disclose information indicating the effective visual field is a frame.  Under the broadest reasonable interpretation, the effective visual field could refer to the entire image pickup region, and therefore the frame indicating the effective visual field could be a border which shows the outer bounds of the region.  
Takami discloses object plane P bounded by images Ux and Dx at the intersection points with parallel beams L, displayed independently of an object to be imaged.  As shown in Fig. 2, Ux is a point on an upper boundary of the display and Dx on a lower boundary of the display.  These points represent the boundaries of the effective visual field, and are considered frame components ([0036]).  Further, Takami discloses that an image pickup area 128 can be bounded on all sides by overlaid lines on the display (see Figs. 11-12).  In this case, the image pickup area 128 is larger than the bounded region containing the picture image 132 having a scale 126 on the display ([0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama to include a display frame as disclosed by Takami with the benefit of providing a reference for the user to estimate the object distance and maneuver the device more effectively ([0037-38]).

Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Lia as applied to claim 1 above, and further in view of US 20100217075 A1 by Shigeta (hereinafter “Shigeta”).
Regarding Claim 10, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama further discloses that the entire intersection line overlaps a portion of the captured image (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14).
Sakiyama does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 16, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama further discloses that the intersection line overlaps a portion of the captured image (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14).
Sakiyama does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).

Claims 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Lia and Takami as applied to claim 2 above, and further in view of Shigeta.
Regarding Claim 11, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 2.  Sakiyama further discloses that the entire intersection line overlaps a portion of the captured image (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14).
Sakiyama does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 12, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 3.  Sakiyama further discloses that the entire intersection line overlaps a portion of the captured image (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14).
Sakiyama does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 17, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 2.  Sakiyama further discloses that the intersection line overlaps a portion of the captured image (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14).
Sakiyama does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 18, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 3.  Sakiyama further discloses that the intersection line overlaps a portion of the captured image (CRT 37 displays the endoscopic image including an image of the laser line 46’; [0068-69]; Fig. 14).
Sakiyama does not disclose a portion of the captured image outside an effective visual field or an alternate display state.  However, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  Thus, the distorted image portion captured from the observation field of view and the undistorted image portion captured from outside the observation field of view are shown simultaneously on the display, as shown in Fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama with the display states disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).

Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Lia as applied to claim 1 above, and further in view of JP H03128043 A by Saito (hereinafter “Saito”) and Shigeta.
Regarding Claim 7, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama does not disclose wherein the processor is configured to cause the scales not to be displayed in a case where the entire intersection line overlaps a portion of the captured image outside an effective visual field determined in advance in the visual field of the imaging optical system.
However, Saito discloses an endoscope apparatus for imaging an object in which spatial coordinate information is displayed on a TV monitor 11 after being superimposed on a captured observation image.  Along with the superimposed spatial coordinate information, a scale S is displayed as shown in Fig. 5.  In a case when the object A is not in the normal observation image, the information will not be calculated or displayed on the TV monitor 11 (lines 16-21, 83-88, 132-141; Figs. 1, 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the display condition disclosed by Saito with the benefit of visually understanding the size of each part of the object A and improving diagnostic ability (Saito lines 137-139).
Further, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 13, Sakiyama as modified by Lia discloses the endoscope device according to claim 1.  Sakiyama does not disclose wherein, in a case where in the captured image, the intersection line overlaps a portion of an effective visual field determined in advance in the visual field of the imaging optical system and a portion of an outside of the effective visual field, the processor is configured to cause the scales of a portion of the intersection line overlapping the portion of the outside of the effective visual field not to be displayed.
However, Saito discloses an endoscope apparatus for imaging an object in which spatial coordinate information is displayed on a TV monitor 11 after being superimposed on a captured observation image.  Along with the superimposed spatial coordinate information, a scale S is displayed as shown in Fig. 5.  In a case when the object A is not in the normal observation image, the information will not be calculated or displayed on the TV monitor 11 (lines 16-21, 83-88, 132-141; Figs. 1, 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the display condition disclosed by Saito with the benefit of visually understanding the size of each part of the object A and improving diagnostic ability (Saito lines 137-139).
Further, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).

Claims 8-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Lia and Takami as applied to claim 2 above, and further in view of Saito and Shigeta.
Regarding Claim 8, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 2.  Sakiyama does not disclose wherein the processor is configured to cause the scales not to be displayed in a case where the entire intersection line overlaps a portion of the captured image outside an effective visual field determined in advance in the visual field of the imaging optical system.
However, Saito discloses an endoscope apparatus for imaging an object in which spatial coordinate information is displayed on a TV monitor 11 after being superimposed on a captured observation image.  Along with the superimposed spatial coordinate information, a scale S is displayed as shown in Fig. 5.  In a case when the object A is not in the normal observation image, the information will not be calculated or displayed on the TV monitor 11 (lines 16-21, 83-88, 132-141; Figs. 1, 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the display condition disclosed by Saito with the benefit of visually understanding the size of each part of the object A and improving diagnostic ability (Saito lines 137-139).
Further, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 9, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 3.  Sakiyama does not disclose wherein the processor is configured to cause the scales not to be displayed in a case where the entire intersection line overlaps a portion of the captured image outside an effective visual field determined in advance in the visual field of the imaging optical system.
However, Saito discloses an endoscope apparatus for imaging an object in which spatial coordinate information is displayed on a TV monitor 11 after being superimposed on a captured observation image.  Along with the superimposed spatial coordinate information, a scale S is displayed as shown in Fig. 5.  In a case when the object A is not in the normal observation image, the information will not be calculated or displayed on the TV monitor 11 (lines 16-21, 83-88, 132-141; Figs. 1, 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the display condition disclosed by Saito with the benefit of visually understanding the size of each part of the object A and improving diagnostic ability (Saito lines 137-139).
Further, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 14, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 2.  Sakiyama does not disclose wherein, in a case where in the captured image, the intersection line overlaps a portion of an effective visual field determined in advance in the visual field of the imaging optical system and a portion of an outside of the effective visual field, the processor is configured to cause the scales of a portion of the intersection line overlapping the portion of the outside of the effective visual field not to be displayed.
However, Saito discloses an endoscope apparatus for imaging an object in which spatial coordinate information is displayed on a TV monitor 11 after being superimposed on a captured observation image.  Along with the superimposed spatial coordinate information, a scale S is displayed as shown in Fig. 5.  In a case when the object A is not in the normal observation image, the information will not be calculated or displayed on the TV monitor 11 (lines 16-21, 83-88, 132-141; Figs. 1, 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the display condition disclosed by Saito with the benefit of visually understanding the size of each part of the object A and improving diagnostic ability (Saito lines 137-139).
Further, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).
Regarding Claim 15, Sakiyama as modified by Lia and Takami discloses the endoscope device according to claim 3.  Sakiyama does not disclose wherein, in a case where in the captured image, the intersection line overlaps a portion of an effective visual field determined in advance in the visual field of the imaging optical system and a portion of an outside of the effective visual field, the processor is configured to cause the scales of a portion of the intersection line overlapping the portion of the outside of the effective visual field not to be displayed.
However, Saito discloses an endoscope apparatus for imaging an object in which spatial coordinate information is displayed on a TV monitor 11 after being superimposed on a captured observation image.  Along with the superimposed spatial coordinate information, a scale S is displayed as shown in Fig. 5.  In a case when the object A is not in the normal observation image, the information will not be calculated or displayed on the TV monitor 11 (lines 16-21, 83-88, 132-141; Figs. 1, 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sakiyama with the display condition disclosed by Saito with the benefit of visually understanding the size of each part of the object A and improving diagnostic ability (Saito lines 137-139).
Further, Shigeta discloses an endoscope system for imaging a treatment instrument in an observation area ([0035]).  In an instance where the image shows part of the instrument within the observation area and part of the instrument outside the observation area, the overlaid lattice is partially distorted ([0036]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sakiyama to accommodate an image partially outside the observation field as disclosed by Shigeta with the benefit of increased effectiveness in using and maneuvering a treatment instrument due to an extended observation field ([0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP H09313435 A
JP H0313805 A
JP 2005279028 A
JP 59-069046 A

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795